Citation Nr: 0941960	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-22 289	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse





ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to June 
2004.  He also served in the Army Reserves for a number of 
years with verified active duty for training (ACDUTRA) from 
February 1985 to June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Milwaukee, Wisconsin.  The Veteran testified 
before a Decision Review Officer (DRO) in November 2007; a 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
March 2003 to June 2004.

2.	On September 4, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


